     Case 3:20-cv-02415-BEN-DEB Document 7 Filed 02/05/21 PageID.24 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   MONICA ABBOUD, individually and               )    Case No.: 3:20-cv-02415-BEN-DEB
     on behalf of all others similarly             )
12
     situated,                                     )    ORDER GRANTING JOINT
13                       Plaintiff,                )    MOTION FOR EXTENSION OF
                                                   )    TIME TO RESPOND TO
14   v.                                            )    COMPLAINT
15                                                 )
     TRUTHFINDER, LLC, and DOES 1
                                                   )    [ECF No. 6]
16   through 10, inclusive, and each of them,
                                                   )
17                       Defendant.                )
18   I.    INTRODUCTION
19         Plaintiff Monica Abboud, individually and on behalf of all others similarly situated
20   (“Plaintiff”), brings this class action complaint for violations of the Telephone Consumer
21   Protection Act, 47 U.S.C. § 22(b), against Defendant Truthfinder, LLC (“Defendant”).
22   ECF No. 1. Before the Court is the Joint Motion for Second Extension of Time for
23   Defendant to Respond to the Complaint (the “Joint Motion”). ECF No. 6. After
24   considering the papers submitted, supporting documentation, and applicable law, the
25   Court GRANTS the Joint Motion.
26   II.   BACKGROUND
27         On December 11, 2020, Plaintiff filed this class action complaint, alleging claims
28   for relief for (1) negligent and (2) willful violations of the Telephone Consumer Protection
                                                  -1-
                                                                              3:20-cv-02415-BEN-DEB
     Case 3:20-cv-02415-BEN-DEB Document 7 Filed 02/05/21 PageID.25 Page 2 of 2



 1   Act, 47 U.S.C. § 227(b). ECF No. 1.
 2          On December 11, 2020, Plaintiff served Defendant with the complaint. ECF No.
 3   3. On January 4, 2021, Plaintiff and Defendant filed a Stipulation for Extension of Time
 4   to Respond to Complaint, seeking to extend Defendant’s time to file a responsive pleading
 5   from January 4, 2021 to February 5, 2021. ECF No. 4 at 2. The Court granted this request.
 6   ECF No. 5. Now, Defendant seeks a second extension, seeking to extend Defendant’s
 7   time to file a responsive pleading from February 5, 2021 to March 8, 2021.
 8   III.   LEGAL STANDARD
 9          Rule 12 of the Federal Rules of Civil Procedure requires a defendant to file a
10   responsive pleading within either (1) twenty-one days of being served with the summons
11   and complaint or (2) sixty days after the request for a waiver was sent. Pursuant to the
12   Local Rules, “[e]xtensions of time for answering, or moving to dismiss a complaint will
13   only be secured by obtaining the approval of a judicial officer, who will base the decision
14   on a showing of good case.” S.D. Cal. Civ. R. 12.1. Thus, “[i]n the Southern District,
15   court approval is required for any extension of time to answer or move to dismiss the
16   complaint.” Phillips, Virginia A., et al., Rutter Group Prac. Guide: Fed. Civ. Pro. Before
17   Trial, § 8:913 (The Rutter Group April 2020).
18   IV.    ORDER
19          The parties seek the second extension “to allow Defendant further time to investigate
20   the claims, potentially facilitate early settlement discussions, and alleviate the need for
21   unnecessary motion practice.” ECF No. 6 at 2:19-21. The Court finds good cause exists
22   for the extension. Thus, the Court GRANTS the Joint Motion. Defendant shall until
23   March 8, 2021 to respond to the complaint. However, no further extensions of time shall
24   be given.
25           IT IS SO ORDERED.
26    DATED:       February 5, 2021
27                                                        HON. ROGER T. BENITEZ
                                                           United States District Judge
28

                                                 -2-
                                                                             3:20-cv-02415-BEN-DEB
